DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Species II (claims 4-6) is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/2022.
Applicant's election with traverse of Species I (claims 2-3) in the reply filed on 5/26/2022 is acknowledged.  The traversal is on the ground(s) that a search for one species would encompass a search for the remaining species.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) since the species recite different active material compositions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 20190363360 A1) (utilizing the 5/7/2019 US filing date).
Regarding claim 1, Asano discloses an active material to be used for a fluoride ion battery [0001], the active material comprising: a composition represented by M1Nx ([0056]; titanium nitride, also written as TiN) in which M1 is Ti, and x is 1 which satisfies the claimed range of 0.05 ≤ x ≤ 3, in a list of other active materials.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select TiN as an active material of Asano out of the list of other active materials because it is a known active material suitable for the intended purpose of forming a fluoride ion battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Asano discloses all the limitations of the active material above and further discloses wherein the active material comprises the composition represented by M1Nx ([0056]; titanium nitride, also written as TiN).
Regarding claim 3, modified Asano discloses all the limitations of the active material above and further discloses wherein the M1 includes Ti ([0056]; titanium nitride, also written as TiN).
Regarding claim 7, modified Asano discloses all the limitations of the active material above and further discloses a fluoride ion battery (Fig. 2; 20) comprising a cathode active material layer (Fig. 2; 13), an anode active material layer (Fig. 2; 17), and an electrolyte layer (Fig. 2; 23) formed between the cathode active material layer and the anode active material layer (Fig. 2); wherein the cathode active material layer contains the active material ([0055]-[0056]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asano et al. (US 20190363361 A1), related to the art in the rejection of record, also discloses titanium nitride as an active material for a fluoride ion battery [0056].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759